Name: 89/243/EEC: Council Decision of 5 April 1989 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  information technology and data processing;  organisation of transport
 Date Published: 1989-04-11

 Avis juridique important|31989D024389/243/EEC: Council Decision of 5 April 1989 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation Official Journal L 097 , 11/04/1989 P. 0048 - 0048*****COUNCIL DECISION of 5 April 1989 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation (89/243/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to Council Decision 78/774/EEC of 19 September 1978 concerning the activities of certain third countries in the field of cargo shipping (1), as amended by Decision 89/242/EEC (2), Having regard to the draft Decision submitted by the Commission (3), Whereas the information collected under Decisions 79/4/EEC (4), 80/1181/EEC (5), 82/870/EEC (6), 84/656/EEC (7) and 86/646/EEC (8) gives ground for concern about the competitive position of Member State liner companies because of the nature of the competition which they face from certain carriers in the areas of operation referred to in Annex II to Decision 79/4/EEC; whereas the collection of information about traffic in these areas should therefore be continued for a further year; Whereas the information collected about the traffic between the Community and the countries referred to in Article 2 of Decision 80/1181/EEC, in respect of which detailed rules are established in Decision 81/189/EEC (9), which was extended by Decisions 82/870/EEC, 84/656/EEC and 86/646/EEC, also gives ground for concern about the competitive position of Member State liner companies; whereas the collection of information about this traffic should therefore be continued for a further year, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 86/646/EEC, '31 December 1988' is hereby replaced by '31 December 1989'. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 5 April 1989. For the Council The President M. CHAVES GONZALEZ (1) OJ No L 258, 21. 9. 1978, p. 35. (2) See page 47 of this Official Journal. (3) OJ No C 28, 3. 2. 1989, p. 9. (4) OJ No L 5, 9. 1. 1979, p. 31. (5) OJ No L 350, 23. 12. 1980, p. 44. (6) OJ No L 368, 28. 12. 1982, p. 42. (7) OJ No L 341, 29. 12. 1984, p. 91. (8) OJ No L 382, 31. 12. 1986, p. 1. (9) OJ No L 88, 2. 4. 1981, p. 32.